TDCJ Offender Details                                                                                Page 1 of2


                                                                                              New Offender Search
     Tt;XAS DJ~PARTMI;NT OF CRIMINAL. JUSTICE,




 Offender Information Details
   Return to Search list



 SID Number:                                     05225461
 TDCJ Number:                                    01968240
 Name:                                           DUEITT,JAMES WESLEY

 Race:                                           w
 Gender:                                         M

 DOB:                                            1975-05-13
 Maximum Sentence Date:                          2022-02-27
 Current Facility:                               GOODMAN

 Projected Release Date:                         2022-02-27
 Parole Eligibility Date:                        2015-01-29
 Offender Visitation Eligible:                   YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a v~sit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
   Offense                            Sentence                                     Sentence (YY-
                     Offense                         County        Ca se No.         MM-DD)
    Date                                Date
                                  I              I             I               I


http:/I offender. tdcj. texas. gov/OffenderSearchloffenderDetail. action ?sid=O 5 225461               6/18/2015